               Case 19-11743-JTD              Doc 744-4        Filed 08/21/20         Page 1 of 16




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                Post-Effective Date Debtor.



                                       CERTIFICATE OF SERVICE

                  I, Peter J. Keane, hereby certify that on the 21st day of August, 2020, I caused a

copy of the following to be served on the attached service lists in the manner indicated.



      Liquidating Trustee’s Third Omnibus Objection (Non-Substantive) to Certain Claims
                            (Duplicate, Amended, and Late Claims)



                                                      /s/ Peter J. Keane
                                                      Peter J. Keane (DE Bar No. 5503)




1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:230316.1 65988/003
               Case 19-11743-JTD    Doc 744-4   Filed 08/21/20   Page 2 of 16




Perkins Suppl Service List- Claimants 3rd
Omnibus Objection to Claims                     FIRST CLASS MAIL
Case No: 19-11743-JTD                           H. Nagel and Son Co.
Document No. 230318                             707 Harrison Brookville Rd Unit 220
127- First Class Mail                           West Harrison, IN 47060

                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                Jamesco LLC
Air Control Services Inc.                       Matt Pepple
8950 Forked Creek Way                           507 25th St SW
Elk Grove, CA 95758                             Jamestown, ND 58401

FIRST CLASS MAIL                                FIRST CLASS MAIL
Air Control Services, Inc.                      Kennedy Electric Co of Punta Gorda, Inc.
10463 Grant Line Rd Suite 110                   Kennedy Electric Co
Elk Grove, CA 95624                             PO Box 511184
                                                Punta Gorda, FL 33951
FIRST CLASS MAIL
Chemtechs Inc                                   FIRST CLASS MAIL
PO Box 763                                      Kevin Tietz Refrigeration Service
San Bernardino, CA 92402                        PO Box 1416
                                                Eau Claire, WI 54702-1416
FIRST CLASS MAIL
David Lees                                      FIRST CLASS MAIL
17320 S. 4190 Road                              Missouri Department of Revenue
Claremore, OK 74017                             PO Box 475
                                                Jefferson City, MO 65105
FIRST CLASS MAIL
Dirty Paws Carpet Cleaning LLC                  FIRST CLASS MAIL
Premier Carpet Care                             Murphy Obrien
1515 Burnt Boat Dr Ste C #131                   LD Reyer
Bismark, ND 58503                               11444 W Olympic Blvd Ste. 600
                                                Los Angeles, CA 90064
FIRST CLASS MAIL
Edina Hotel LLC                                 FIRST CLASS MAIL
dba Holiday Inn Express & Suites                Oppenheimer Companies Inc.
Bloomington Mpls Arpt Area W                    d/b/a Golbon
Holiday Inn Express & Suites Bloomington        877 W Main Street, Suite 700
West                                            Boise, ID 83702
7770 Johnson Avenue West
Bloomington, MN 55435

FIRST CLASS MAIL
Exim Engineering Inc.
2200 E Windston Road
Anaheim, CA 92806



DOCS_DE:230318.1 65988/003
               Case 19-11743-JTD   Doc 744-4    Filed 08/21/20   Page 3 of 16




FIRST CLASS MAIL                                FIRST CLASS MAIL
Oracle America, Inc.                            W. E. Sales Inc
successor in interest MICROS System, Inc.       Alan Wheeler
Shawn M. Christianson, Esq.                     11025 Matthews Dr
Buchalter, PC                                   Tustin, CA 92782
55 Second Street, 17th Floor
San Francisco, CA 94105                         FIRST CLASS MAIL
                                                Wells Fargo Vendor Financial Services,
FIRST CLASS MAIL                                LLC
Roger Rodriguez                                 WFVFS - Bankruptcy
Attn Thomas J. Miletic                          PO Box 13708
Miletic Law Group                               Macon, GA 31208
2600 West Olive Avenue No 510
Burbank, CA 91505                               FIRST CLASS MAIL
                                                Zaeirr Riverside, LLC
FIRST CLASS MAIL                                13570 Grove Drive #366
Select Service Window                           Maple Grove, MN 55311-4400
PO Box 697
Pine River, MN 56474                            FIRST CLASS MAIL
                                                A-1 Advanced Carpet Cleaning Inc.
FIRST CLASS MAIL                                12100 Seminole Blvd Lot 219
Sensibly Clean Services Company                 Largo, FL 33778
Sensibly Clean Services
23398 North 1525th Street                       FIRST CLASS MAIL
Chrisman, IL 61924                              Butchs Window Cleaning, Inc.
                                                PO Box 10612
FIRST CLASS MAIL                                Cedar Rapids, IA 52410-0612
Stefanelli Distributing
Stefanelli Dist                                 FIRST CLASS MAIL
1945 W. Yale Ave                                Clean and Fresh
Fresno, CA 93705                                Marivel Lugones
                                                P.O. Box 137472
FIRST CLASS MAIL                                Clermont, FL 34714
Trugreen Limited Partnership
Brenda Mathews                                  FIRST CLASS MAIL
6010 Culligan Way                               Giles Engineering Associates, Inc.
Minnetonka, MN 55345                            N8 W22350 Johnson Dr., Suite A1
                                                Waukesha, WI 53186
FIRST CLASS MAIL
Vernon Central Warehouse, Inc.                  FIRST CLASS MAIL
c/o James Boltinghouse                          Gonzalez, Javier
Sweetener Products Company                      Janeth Arias, Esq. --Blanco & Arias, APC
PO Box 58426                                    21171 S Western Avenue
Vernon, CA 90058                                Suite 2812
                                                Torrance, CA 90501




DOCS_DE:230318.1 65988/003                  2
               Case 19-11743-JTD     Doc 744-4   Filed 08/21/20   Page 4 of 16




FIRST CLASS MAIL                                 FIRST CLASS MAIL
Gulf State Signs                                 Sharon E. McKusick
1305 42nd St NW                                  68 Crown Pointe Curve
Winter Haven, FL 33881                           Hudson, WI 54016

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Javier Gonzalez                                  Spotless Windows Plus Inc.
Janeth Arias, Esq.                               Attn Clinton Bergstrom
Blanco & Arias, APC                              2440 LaForest Avenue
21171 S. Western Avenue                          Bismarck, ND 58501-3022
Suite 2812
Torrance, CA 90501                               FIRST CLASS MAIL
                                                 Tapco Products Co.
FIRST CLASS MAIL                                 Brad Pepin
Jose Guadalupe Tostado                           15553 W 110th Street
Gutierrez Law Group, APLC                        Lenexa, KS 66219-1394
2447 Pacific Coast Highway, Suite 100
Hermosa Beach, CA 90254                          FIRST CLASS MAIL
                                                 The Evensen Group LLC
FIRST CLASS MAIL                                 d/b/a RLC Landscaping Company
Kissimmee Utility Authority                      Charlene Evensen c/o RLC
1701 W Carroll Street                            PO Box 915857
Kissimmee, FL 34741                              Longwood, FL 32791

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Kurrent Electric, Inc.                           Vinyl Pro
2242 229th Place                                 785 Tucker Rd G-315
Ames, IA 50014                                   Tehachapi, CA 93561

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Mata, Casiano                                    Virginia Meyer
Janeth Arias, Esq.                               3924 Palos Verdes Dr N
Blanco & Arias, APC                              Palos Verdes Estates, CA 90274
21171 S Western Avenue, Suite 2812
Torrance, CA 90501                               FIRST CLASS MAIL
                                                 A/C Doctors Inc.
FIRST CLASS MAIL                                 1853 SW Biltmore Street
MK Services                                      Port Saint Lucie, FL 34984
112 N 2nd Ave W
Newton, IA 50208                                 FIRST CLASS MAIL
                                                 Actually Clean Carpets LLC
FIRST CLASS MAIL                                 1250 1st St NW
Rocky Mountain Sewer-Jet Inc.                    Cedar Rapid, IA 52405
14697 E Easter Ave, Suite D
Centennial, CO 80112




DOCS_DE:230318.1 65988/003                   3
               Case 19-11743-JTD      Doc 744-4   Filed 08/21/20   Page 5 of 16




FIRST CLASS MAIL                                  FIRST CLASS MAIL
Aire Master of The Midwest Inc.                   Boss Pumping
PO Box 68                                         PO Box 534
Eldorado, WI 54932                                Forest Lake, MN 55025

FIRST CLASS MAIL                                  FIRST CLASS MAIL
All-American Carpet Cleaning                      Campus Coupon Book
346 N Lindenwood Dr Unit B                        2131 W. Republic Rd. #266
Olathe, KS 66062                                  Springfield, MO 65807

FIRST CLASS MAIL                                  FIRST CLASS MAIL
Ames Municipal Utilities                          Cincinnati Works, Inc.
P.O. Box 811                                      Cincinnati Works
Ames, IA 50010                                    708 Walnut Street, Floor 2
                                                  Cincinnati, OH 45202
FIRST CLASS MAIL
Andrew Bateman                                    FIRST CLASS MAIL
17701 Avalon Blvd Spc 262                         Citrus Heights Police Dept
Carson, CA 90746                                  Attn Alarms Unit
                                                  6315 Fountain Square Dr
FIRST CLASS MAIL                                  Citrus Heights, CA 95621
Athens
PO Box 60009                                      FIRST CLASS MAIL
City of Industry, CA 91716                        City of Blaine MN
                                                  Attn Director or Officer
FIRST CLASS MAIL                                  10801 Town Square Drive NE
Baghouse and Industrial Sheet Metal               Blaine, MN 55434
Services, Inc.
1731 Pomona Road                                  FIRST CLASS MAIL
Corona, CA 92880                                  City of Crystal, Minnesota
                                                  Jennifer Schneider
FIRST CLASS MAIL                                  4141 Douglas Drive North
Baker, Donelson, Bearman, Caldwell, &             Crystal, MN 55422
Berkowitz, Pc
165 Madison Ave Suite 2000                        FIRST CLASS MAIL
Memphis, TN 38103                                 Connexus Energy
                                                  Rod Morton
FIRST CLASS MAIL                                  14601 Ramsey Blvd
Berrys Family Cleaning Services, Inc.             Ramsey, MN 55303
7909 Walerga Rd Suite 112
PMB 285                                           FIRST CLASS MAIL
Antelope, CA 95843                                Dale Schneider
                                                  7240 Tree Line Ave NW
                                                  Albuquerque, NM 87114-4571




DOCS_DE:230318.1 65988/003                    4
               Case 19-11743-JTD     Doc 744-4   Filed 08/21/20    Page 6 of 16




FIRST CLASS MAIL                                 FIRST CLASS MAIL
Desiree Roberts                                  High Plains Water Treatment
215 McKay Ave N Lot 6                            Amber Havard
Alexandria, MN 56308                             PO Box 538
                                                 Valley City, ND 58072
FIRST CLASS MAIL
Diandra Cabrera                                  FIRST CLASS MAIL
Dan Newlin Injury Attorneys                      Hood Cleaning Heroes
7335 W Sand Lake Rd., Ste 300                    2466 Grandview Drive
Orlando, FL 32819                                North Port, FL 34288

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Elaine Newman                                    HOODZ of Springfield Branson Joplin
13843 San Sebastian Way                          James Boyd
Poway, CA 92064                                  1325 W. Sunshine Street, Ste 225
                                                 Springfield, MO 65807
FIRST CLASS MAIL
Englin Contracting, Inc.                         FIRST CLASS MAIL
20775 Fir Ave                                    Hubert Company LLC
Clear Lake, IA 50428                             Hubert Company
                                                 9555 Dry Fork Rd
FIRST CLASS MAIL                                 Harrison, OH 45030
Fish Window Cleaning
PO Box 7426                                      FIRST CLASS MAIL
Appleton, WI 54912                               Hy-Tec Construction of Brainerd, Inc.
                                                 PO Box 621
FIRST CLASS MAIL                                 Brainerd, MN 56401
Ford Harrison LLP
Mackey Purvis                                    FIRST CLASS MAIL
271 17th Street NW, Suite 1900                   Illinois Mechanical Service & Design, Inc.
Atlanta, GA 30363                                PO Box 10494
                                                 Peoria, IL 61612
FIRST CLASS MAIL
Gasket Guy Inc.                                  FIRST CLASS MAIL
4712 Admiralty Way #735                          Indian River Services, Inc.
Marina Del Rey, CA 90292                         712 SE Carnial Avenue
                                                 Port St Lucie, FL 34983
FIRST CLASS MAIL
Giles Engineering Associates, Inc.               FIRST CLASS MAIL
Joyce Giles                                      Infinite Energy, Inc
N8 W22350 Johnson Dr., Suite A1                  c/o Legal Dept
Waukesha, WI 53186                               7001 SW 24th Ave
                                                 Gainesville, FL 32607




DOCS_DE:230318.1 65988/003                   5
               Case 19-11743-JTD    Doc 744-4   Filed 08/21/20   Page 7 of 16




FIRST CLASS MAIL
Interstate Gas Supply Inc.                      FIRST CLASS MAIL
IGS Energy                                      Juan Romero
6100 Emerald Parkway                            PO Box 372
Dublin, OH 43016                                Torrance, CA 90507

FIRST CLASS MAIL                                FIRST CLASS MAIL
Interstate Gas Supply, Inc.                     Kathryn Cupp, as Deputized Representative
Weltman, Weinberg & Reis Co., LPA               of the CA Labor Workforce Development
3705 Marlane Drive                              Agency
Grove City, OH 43123                            On Behalf of the LWDA and Aggrieved
                                                Employees
FIRST CLASS MAIL                                Law Offices of Todd M. Friedman, P.C.
J2 Cloud Services, LLC                          21550 Oxnard St., Suite 780
6922 Hollywood Blvd, Suite 500                  Woodland Hills, CA 91367
Los Angeles, CA 90028
                                                FIRST CLASS MAIL
FIRST CLASS MAIL                                Lamar Advertising Company
Janesville Water & Wastewater Utility           Credit Department
P.O. Box 5005                                   PO Box 66338
Janesville, WI 53547                            Baton Rouge, LA 70896

FIRST CLASS MAIL                                FIRST CLASS MAIL
Janet Martinez                                  Lambasio, Inc.
1435 W. Beverly Dr.                             401 E. Berrien St
Anaheim, CA 92801                               Galesburg, IL 61401

FIRST CLASS MAIL                                FIRST CLASS MAIL
Jeepers Sweepers                                Landon Wood
812 Airport Rd                                  Nathan Maus
Bismarck, ND 58504                              7760 France Avenue S, Ste 820
                                                Bloomington, MN 55435
FIRST CLASS MAIL
Johns Appl & A/C Service Inc                    FIRST CLASS MAIL
511 N Cedar                                     Lumbreras, Ana
Owatonna, MN 55060                              6125 Hillsdale Blv
                                                Sacramento, CA 95842
FIRST CLASS MAIL
Johnson, Katelyn                                FIRST CLASS MAIL
511 S 9th St.                                   Malcore Central Vac Inc.
Brainerd, MN 56401                              3086 Voyager Drive, Suite 2
                                                Green Bay, WI 54311
FIRST CLASS MAIL
Joseph, Roland
608 Glad Rd
Winter Haven, FL 33880



DOCS_DE:230318.1 65988/003                  6
               Case 19-11743-JTD   Doc 744-4    Filed 08/21/20   Page 8 of 16




FIRST CLASS MAIL                                FIRST CLASS MAIL
Martinez, Beatriz                               Nelson, Megan
19509 Arminta St                                1212 Hillcrest Drive Ne
Reseda, CA 91335                                Winter Haven, FL 33881

FIRST CLASS MAIL                                FIRST CLASS MAIL
Masog, Madison                                  Nevada Power Company dba NV Energy
1081 Getty St                                   PO Box 10100
Sauk Centre, MN 56378                           Reno, NV 89520

FIRST CLASS MAIL                                FIRST CLASS MAIL
Master Door Technologies                        New Carbon Company, LLC
Joshua Robert Granzow                           Joseph T. Crowley
4210 Nancy Place                                50 Applied Bank Blvd
Shoreview, MN 55126                             Glen Mills, PA 19342

FIRST CLASS MAIL                                FIRST CLASS MAIL
Matthews International                          New Carbon Company, LLC
Thomas Adamczyk                                 Dianne V. Green
2 NorthShore Center                             50 Applied Bank Blvd
Pittsburgh, PA 15212                            Glen Mills, PA 19342

FIRST CLASS MAIL                                FIRST CLASS MAIL
Miller, Mary                                    Olson, Barbara
8655 Charter Club Cir #7                        Apartments
Ft Myers, FL 33919                              4541 Arbor Crossing - Office
                                                Alexandria, MN 56308
FIRST CLASS MAIL
Minnesota Energy Resources                      FIRST CLASS MAIL
PO Box 19003                                    Otoole, Patricia
Green Bay, WI 54307-9003                        816 Laufer Street
                                                Bethlehem, PA 18015
FIRST CLASS MAIL
Mission Broadcasting, Inc.                      FIRST CLASS MAIL
Nexstar Broadcasting, Inc. - Legal              Pacific Gas & Electric
Department                                      C/O Bankruptcy C2HX
545 East John Carpenter Freeway Suite 700       PG&E Corporation
Irving, TX 75062                                P.O. Box 997300
                                                Sacramento, CA 95899-7300
FIRST CLASS MAIL
Nathe Refrigeration                             FIRST CLASS MAIL
13265 Miltona Carlos Rd Ne                      PacifiCorp
Carlos, MN 56319                                Pacific Power/ Rocky Mountain Power
                                                PO Box 25308
                                                Salt Lake City, UT 84125




DOCS_DE:230318.1 65988/003                  7
               Case 19-11743-JTD   Doc 744-4   Filed 08/21/20     Page 9 of 16




FIRST CLASS MAIL                               FIRST CLASS MAIL
Pamela R Kushner                               Streamline Security, LLC
Pam Kushner                                    P O Box 708
4225 Pine Ave                                  Atoka, TN 38004
Long Beach, CA 90807
                                               FIRST CLASS MAIL
FIRST CLASS MAIL                               Superior Electrical Advertising, Inc.
Peterson, Stefan                               Daisy Huynh
409 Elizabeth St                               1700 West Anaheim Street
Radcliffe, IA 50230                            Long Beach, CA 90813-1102

FIRST CLASS MAIL                               FIRST CLASS MAIL
Rachel Grausam                                 Tolbert, Lashawn
941 Saddlebrook Trail                          Takiya Ross
Chanhassen, MN 55317                           2218 Vernon Drive South
                                               Minnetonka, MN 55305
FIRST CLASS MAIL
Riverside Public Utilities, CA                 FIRST CLASS MAIL
3900 Main Street                               Tri-Star Industrial Lighting I
Finance Dept                                   PO Box 275
Riverside, CA 92522-0144                       Brookfield, IL 60513

FIRST CLASS MAIL                               FIRST CLASS MAIL
Sapphire Flavors & Fragrances                  Twirl Sewer Service Co
6 Commerce Road                                1833 Sal Street
Fairfield, NJ 07004                            Green Bay, WI 54302-2113

FIRST CLASS MAIL                               FIRST CLASS MAIL
Spitsbergen Window Cleaning and Pressure       Vanick Digital
Washing                                        5350 Poplar Ave Ste 200
Paul Spitsbergen                               Memphis, TN 38119
3880 Saint Philip Drive
Bartlett, TN 38133                             FIRST CLASS MAIL
                                               Veritiv Operating Co. Inc.
FIRST CLASS MAIL                               Terry Denardo
Staffmark Investment LLC                       850 N. Arlington Hts Rd.
Attn Lisa Bailey                               Itasca, IL 60143
201 East 4th Street, Suite 800
Cincinnati, OH 45202                           FIRST CLASS MAIL
                                               Wisconsin Public Service
FIRST CLASS MAIL                               PO Box 19003
Steam Pro Cleaning Service, LLC                Green Bay, WI 54307-9003
Andrew Schlader
729 Westwind Court
Depere, WI 54115




DOCS_DE:230318.1 65988/003                 8
              Case 19-11743-JTD   Doc 744-4   Filed 08/21/20   Page 10 of 16




FIRST CLASS MAIL
Zolicoffer, Parish
1112 W 4th St
Peoria, IL 61605

FIRST CLASS MAIL
Zurich American Insurance Company
PO Box 68549
Schaumburg, IL 60196




DOCS_DE:230318.1 65988/003                9
              Case 19-11743-JTD     Doc 744-4   Filed 08/21/20   Page 11 of 16




Perkins & Marie Callender’s                     FIRST CLASS MAIL
2002 Service List EMAIL                         Tulare County Tax Collector
Case No. 19-11743                               Mayra Alcantar, Deputy Tax Collector
Document No. 230336                             221 S. Mooney Blvd., Room 104-E
05 – First Class Mail                           Visalia, CA 93291-4593
58 – Emails
                                                FIRST CLASS MAIL
                                                (Counsel for Wells Fargo Vendor Financial
(Liq Trust Counsel)                             Services LLC fka GE Capital Information
Bradford J. Sandler, Esquire                    Technology Solutions c/o A Ricoh USA
Colin R. Robinson, Esquire                      Program f/d/b/a IKON Financial Services)
Robert Orgel, Esquire                           Christine R. Etheridge, Esq.
Pachulski Stang Ziehl & Jones LLP               PO Box 13708
919 N. Market Street, 17th Floor                Macon, GA 31208-3708
P.O. Box 8705
Wilmington, DE 19899                            EMAIL
Email: bsandler@pszj.com                        (Local Counsel for the Debtors)
crobinson@pszj.com                              Daniel J. DeFranceschi, Esquire
rorgel@pszj.com                                 Michael J. Merchant, Esquire
                                                Zachary I. Shapiro, Esquire
FIRST CLASS MAIL                                Brett M. Haywood, Esquire
Internal Revenue Service                        Megan E. Kenney, Esquire
Centralized Insolvency Operation                Richards, Layton & Finger, P.A.
PO Box 7346                                     One Rodney Square
Philadelphia, PA 19101-7346-6787                920 North King Street
                                                Wilmington, DE 19801
FIRST CLASS MAIL                                Email: defranceschi@rlf.com
Internal Revenue Service                        merchant@rlf.com
Centralized Insolvency Operation                shapiro@rlf.com
2970 Market St                                  haywood@rlf.com
Philadelphia, PA 19104                          kenney@rlf.com

FIRST CLASS MAIL                                EMAIL
(Counsel for State of Ohio)                     (Counsel for SCF RC Funding L, LLC;
Robert L. Doty, Esquire                         Counsel for DJ-9, Inc.)
Assistant Attorney General                      Leslie C. Heilman, Esquire
Collections Enforcement, Toledo Regional        Ballard Spahr LLP
Office                                          919 N Market Street, 11th Floor
One Government Center, Suite 1240               Wilmington, DE 19801
Toledo, OH 43604-2261                           Email: heilmanl@ballardspahr.com




DOCS_DE:230336.1 65988/002
              Case 19-11743-JTD    Doc 744-4   Filed 08/21/20   Page 12 of 16




EMAIL                                          EMAIL
(Counsel for Perkins Group LLC)                (Counsel for Waste Management)
Justin R. Alberto, Esquire                     Brian J. McLaughlin, Esquire
Sophie E. Macon, Esquire                       Monzack Mersky Mclaughlin and Browder,
Bayard PA                                      P.A.
600 N King Street, Suite 400                   1201 N Orange Street, Suite 400
Wilmington, DE 19801                           Wilmington, DE 19801
Email: jalberto@bayardlaw.com;                 Email: bmclaughlin@monlaw.com
smacon@bayardlaw.com
                                               EMAIL
EMAIL                                          (Counsel for Kimco Landlords; Counsel for
(Counsel for Liberty Property Limited          Waste Management)
Partnership)                                   Rachel B. Mersky, Esquire
John E. Lucian, Esquire                        Monzack Mersky Mclaughlin and Browder,
Jose F. Bibiloni, Esquire                      P.A.
Blank Rome LLP                                 1201 N Orange Street, Suite 400
1201 N Market Street, Suite 800                Wilmington, DE 19801
Wilmington, DE 19801                           Email: rmersky@monlaw.com
Email: lucian@blankrome.com;
jbibiloni@blankrome.com                        EMAIL
                                               Delaware Department of Justice
EMAIL                                          Delaware Attorney General
(Counsel to Bank of America, N.A., as          Kathy Jennings, Esquire
Administrative Agent)                          Carvel State Building
Mary F. Caloway, Esquire                       820 N French Street
Buchanan Ingersoll & Rooney PC                 Wilmington, DE 19801
919 North Market Street, Suite 990             Email: attorney.general@state.de.us
Wilmington, DE 19801
Email: mary.caloway@bipc.com                   EMAIL
                                               Delaware Dept of Justice
EMAIL                                          Attn: Bankruptcy Dept
(Counsel for Del Amo Associates, LLC)          820 N French St., 6th Fl
William E. Chipman, Jr., Esquire               Wilmington, DE 19801
Mark D Olivere, Esquire                        Email: attorney.general@state.de.us
Chipman Brown Cicero & Cole, LLP
1313 North Market Street, Suite 5400           EMAIL
Wilmington, DE 19801-6101                      Linda J. Casey, Esquire
Email: chipman@chipmanbrown.com;               Office of the United States Trustee
olivere@chipmanbrown.com                       844 King Street, Suite 2207
                                               Wilmington, DE 19801
                                               Email: Linda.Casey@usdoj.gov




DOCS_DE:230336.1 65988/002
2
              Case 19-11743-JTD     Doc 744-4   Filed 08/21/20   Page 13 of 16




EMAIL                                           EMAIL
David C. Weiss, Esquire                         (Counsel for BICO Associates GP)
US Attorney’s Office                            Russell W. Savory, Esquire
Hercules Building                               Beard & Savory, PLLC
1313 N. Market Street                           119 South Main Street, Suite 500
Wilmington, DE 19801                            Memphis, TN 38103
Email: usade.ecfbankruptcy@usdoj.gov            Email: russ@bsavory.com

EMAIL                                           EMAIL
(Counsel for WF PP Realty, LLC)                 (Counsel for AEI Fund Management, Inc.)
William E. Chipman, Jr., Esquire                John M. Koneck, Esquire
Mark D. Olivere, Esquire                        Fredrikson & Byron, P.A.
Chipman Brown Cicero & Cole, LLP                200 South Sixth St, Ste 4000
Hercules Plaza                                  Minneapolis, MN 55402-1425
1313 North Market Street, Suite 5400            Email: jkoneck@fredlaw.com
Wilmington, DE 19801-6101
Email: chipman@chipmanbrown.com                 EMAIL
olivere@chipmanbrown.com                        (Counsel for Del Amo Associates, LLC)
                                                J. Bennett Friedman, Esquire
EMAIL                                           Friedman Law Group, P.C.
(Counsel for The Buntin Group)                  1901 Avenue of the Stars, Suite 1000
J. Cory Falgowski, Esquire                      Los Angeles, CA 90067
Burr & Forman LLP                               Email: jfriedman@flg-law.com
1201 N. Market Street, Suite 1407
Wilmington, DE 19801                            EMAIL
Email: jfalgowski@burr.com                      (Counsel for National Retail Properties, Inc)
                                                Robert L. LeHane, Esquire
EMAIL                                           Jennifer D. Raviele, Esquire
(Counsel for Perkins Group LLC)                 Kelley Drye & Warren LLP
Kevin Chiu, Esquire                             101 Park Ave
Baker Botts LLP                                 New York, NY 10178
2001 Ross Avenue Suite 900                      Email: KDWBankruptcyDepartment@
Dallas, TX 75201                                kelleydrye.com; rlehane@kelleydrye.com;
Email: kevin.chiu@bakerbotts.com                jraviele@kelleydrye.com

EMAIL                                           EMAIL
(Counsel for SCF RC Funding L, LLC)             (Counsel for the Missouri Department of
Craig Solomon Ganz, Esquire                     Revenue)
Michael DiGiacomo, Esquire                      Sheryl L. Moreau, Esquire
Ballard Spahr LLP                               Missouri Department of Revenue
1 East Washington Street, Suite 2300            Bankruptcy Unit
Phoenix, AZ 85004                               PO Box 475
Email: ganzc@ballardspahr.com;                  Jefferson City, MO 65105-0475
digiacomom@ballardspahr.com                     Email: deecf@dor.mo.gov




DOCS_DE:230336.1 65988/002
3
              Case 19-11743-JTD     Doc 744-4   Filed 08/21/20   Page 14 of 16




EMAIL                                           EMAIL
(Counsel for Security Bank & Trust              Susanne Larson, Esquire
Company as Trustee of the Harold Farnes         Internal Revenue Service
Marital Trust)                                  31 Hopkins Plz, Rm 1150
Cynthia L. Hegarty, Esquire                     Baltimore, MD 21201
Morrison Sund, PLLC                             Email: SBSE.Insolvency.Balt@irs.gov
5125 County Road 101, Suite 200
Minnetonka, MN 55345                            EMAIL
Email: chegarty@morrisonsund.com                Claims and Noticing Agent
                                                Andres Estrada
EMAIL                                           KCC
(Proposed Counsel for the Debtors)              222 N Pacific Coast Highway, Suite 300
Scott L. Alberino, Esquire                      El Segundo, CA 90245
Joanna Newdeck, Esquire                         Email: PMCIinfo@kccllc.com
Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue, NW                   EMAIL
Washington, DC 20036                            G Jeffrey Boujoukos, Esquire
Email: salberino@akingump.com                   Securities & Exchange Commission
jnewdeck@akingump.com                           1617 JFK Boulevard, Ste 520
                                                Philadelphia, PA 19103
EMAIL                                           Email: philadelphia@sec.gov
(Counsel to Regions Bank)
E. Franklin Childress, Jr., Esquire             EMAIL
Baker, Donelson, Bearman, Caldwell &            Securities & Exchange Commission
Berkowitz, PC                                   Secretary of the Treasury
165 Madison Avenue, Suite 200                   100 F St NE
Memphis, TN 38103                               Washington, DC 20549
Email: fchildress@bakerdonelson.com             Email: SECBankruptcy-OGC-
                                                ADO@SEC.GOV
EMAIL
Delaware Secretary of State                     EMAIL
Franchise Tax                                   Andrew Calamari, Esquire
401 Federal Street                              Securities & Exchange Commission NY
PO Box 898                                      Office
Dover, DE 19903                                 Brookfield Place
Email: dosdoc_bankruptcy@state.de.us            200 Vesey St, Ste 400
                                                New York, NY 10281-1022
EMAIL                                           Email: bankruptcynoticeschr@sec.gov
Delaware State Treasury
820 Silver Lake Blvd, Suite 100
Dover, DE 19904
Email: statetreasurer@state.de.us




DOCS_DE:230336.1 65988/002
4
              Case 19-11743-JTD       Doc 744-4   Filed 08/21/20   Page 15 of 16




EMAIL                                             EMAIL
(Counsel to the Agent Under the Debtors’          (Counsel for The Buntin Group)
Prepetition Credit Facility / Counsel to the      David W. Houston, IV, Esquire
DIP Agent Counsel to Bank of America,             J. Patrick Warfield, Esquire
N.A., as Administrative Agent)                    Burr & Forman LLP
David L Eades, Esquire                            222 Second Avenue South, Suite 2000
David S. Walls, Esquire                           Nashville, TN 37201
Luis M. Lluberas, Esquire                         Email: dhouston@burr.com;
Gabriel L. Mathless, Esquire                      pwarfield@burr.com
Moore & Van Allen PLLC
100 N Tryon St, Suite 4700                        EMAIL
Charlotte, NC 28202                               (Counsel for David V. Lees)
Email: davideades@mvalaw.com;                     Jennifer R. Hoover, Esquire
luislluberas@mvalaw.com;                          Kevin M. Capuzzi, Esquire
davidwalls@mvalaw.com;                            John C. Gentile, Esquire
gabrielmathless@mvalaw.com                        Benesch, Friedlander, Coplan & Aranoff
                                                  LLP
EMAIL                                             222 Delaware Avenue, Suite 801
(Counsel to Mitchel Cory Family LLC)              Wilmington, DE 19801
Gerald P. Kennedy, Esquire                        Email: jhoover@beneschlaw.com;
Procopio, Cory, Hargreaves & Savitch LLP          kcapuzzi@beneschlaw.com;
525 B Street, Suite 2200                          jgentile@beneschlaw.com
San Diego, CA 92101
Email: Gerald.kennedy@procopio.com                EMAIL
                                                  (Counsel to Gray-Bays, LLC)
EMAIL                                             Michael D. Breslauer, Esquire
(Counsel for WF PP Realty, LLC)                   Solomon Ward Seidenwurm & Smith, LLP
Howard J. Berman, Esquire                         401 B Street, Suite 1200
Ellenoff Grossman & Schole LLP                    San Diego, CA 92101
1345 Avenue of the Americas, 11th Floor           Email: mbreslauer@swsslaw.com;
New York, NY 10105                                wyones@swsslaw.com
Email: hberman@egsllp.com
                                                  EMAIL
EMAIL                                             (Counsel to SFT Holdings, LLC)
(Counsel for North Port Salford, LLC and          Daniel E. Vaknin, Esquire
Winter Park University 6245P, LLC)                Macdonald Fernandez LLP
Anthony J. D’Artiglio, Esquire                    221 Sansome Street, Third Floor
Ansell Grimm & Aaron, P.C.                        San Francisco, CA 94104-2323
365 Rifle Camp Road                               Email: daniel@macfern.com
Woodland Park, NJ 07424
Email: ajd@ansellgrimm.com




DOCS_DE:230336.1 65988/002
5
              Case 19-11743-JTD     Doc 744-4   Filed 08/21/20   Page 16 of 16




EMAIL
(Counsel for U.S. Cities Fund Operating,
LP)
Stephen B. Gerald, Esquire
Whiteford, Taylor & Preston LLC
The Renaissance Centre
405 North King Street, Suite 500
Wilmington, DE 19801
Email: sgerald@wtplaw.com

EMAIL
(Counsel to U.S. Cities Fund Operating, LP)
Dennis J. Schaffer, Esquire
Whiteford Taylor & Preston LLP
Seven Saint Paul Street, Suite 1500
Baltimore, MD 21201
Email: dschaffer@wtplaw.com

EMAIL
(Counsel to Oracle America, Inc.)
Shawn M. Christianson, Esquire
Buchalter, A Professional Corporation
55 Second Street, 17th Floor
San Francisco, CA 94105-3493
Email: schristianson@buchalter.com




DOCS_DE:230336.1 65988/002
6
